TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00482-CR


                            Yordanis Quintero-Gomez, Appellant

                                               v.

                                 The State of Texas, Appellee


               FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY
  NO. 16,071, THE HONORABLE CARSON TALMADGE CAMPBELL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Yordanis Quintero-Gomez was charged with the offense of aggravated

assault with a deadly weapon. See Tex. Penal Code § 22.02. Quintero-Gomez pleaded guilty,

and the trial court placed him on deferred adjudication community supervision for five years.

The State later moved to revoke Quintero-Gomez’s community supervision and to adjudicate his

guilt based on alleged violations of the terms of his community supervision. After Quintero-

Gomez pleaded true to one of the allegations in the State’s motion to adjudicate, the trial court

adjudicated him guilty of the offense and assessed punishment at eight years’ confinement in the

Institutional Division of the Texas Department of Criminal Justice.

              Appellant’s court-appointed attorney has filed a motion to withdraw supported

by a brief concluding that the appeal is frivolous and without merit.      The brief meets the

requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See 386 U.S. 738, 744
(1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75, 86-87 (1988).

                Appellant’s counsel has represented to the Court that she has provided copies of

the motion and brief to appellant; advised appellant of his right to examine the appellate record

and file a pro se brief; and provided appellant with a form motion for pro se access to the

appellate record along with the mailing address of this Court. See Kelly v. State, 436 S.W.3d

313, 319-21 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744; Garner, 300 S.W.3d at

766. To date, appellant has not requested access to the appellate record or filed a pro se brief.

                We have conducted an independent review of the record, including appellate

counsel’s brief, and find no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at

766; Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel

that the record presents no arguably meritorious grounds for review and the appeal is frivolous.

                Counsel’s motion to withdraw is granted. The trial court’s judgment adjudicating

guilt is affirmed.



                                              __________________________________________
                                              Chari L. Kelly, Justice



Before Justices Goodwin, Baker, Kelly

Affirmed

Filed: January 16, 2020

Do Not Publish




                                                 2